


Exhibit 10.38

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (this “Agreement”) is made and entered into
as of November 18, 2013, by and between David L. Willis (“Consultant”) and
Global Power Equipment Group Inc. (the “Company”). The Company and Consultant
are sometimes collectively referred to herein as the Parties and individually as
a Party.

 

WHEREAS, Consultant is a highly experienced executive and a former Senior Vice
President and Chief Financial Officer, at the Company, with unique knowledge and
expertise concerning the assets, business strategy and management of the
Company;

 

WHEREAS, the Company and Consultant have entered into that certain Separation
Agreement, dated as of November 18th, 2013 (the “Separation Agreement”),
pursuant to which Consultant’s employment with the Company and its affiliates
was terminated as of November 18, 2013; and

 

WHEREAS, the Company and Consultant desire that Consultant provide the Company
with certain consulting services relating to the Company’s business and
operations.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties hereby agree as follows:

 

1.                                      Engagement.  Subject to and conditioned
upon Consultant’s compliance with his obligations under Sections 1, 4, 5, 6, 7
and 8 of the Separation Agreement, the Company hereby engages Consultant, and
Consultant agrees to provide certain consulting services to the Company, in
accordance with the terms, and subject to the conditions, of this Agreement.

 

2.                                      Consulting Period.  During the period
commencing on November 18, 2013 (the “Effective Date”) and ending on
December 31, 2013, or such earlier date on which Consultant’s consulting
relationship with the Company is terminated as provided herein (the “Consulting
Period”), Consultant shall, at the Company’s request, provide consulting
services to the Company and its affiliates as set forth in Section 3 below (the
“Consulting Services”).  It is expressly understood that upon expiration or
termination of the Consulting Period, the consulting relationship between the
Parties shall come to an end unless otherwise provided by the Parties in
writing.   As used in this Agreement, the term “affiliate” shall mean any entity
controlled by, controlling, or under common control with, the Company.

 

3.                                      Services To Be Provided.  During the
Consulting Period, Consultant agrees to serve the Company in such capacity or
capacities (and to perform such duties) as may be specified from time-to-time by
the Company’s Chief Executive Officer.  In particular, Consultant agrees that,
to the extent reasonably requested by the Company’s Chief Executive Officer, he
shall conscientiously and in good faith make efforts to facilitate the
successful transition of the individual who succeeds Consultant at the Company. 
In connection therewith, Consultant shall make himself available (by telephone
or otherwise) at reasonable times during normal business hours and on reasonable
notice to consult with the Company’s Chief Executive Officer.  In

 

1

--------------------------------------------------------------------------------


 

addition, Consultant shall make himself available to travel within the United
States (and internationally but only if Consultant consents to such travel) in
connection with his services hereunder if reasonably requested by the Company’s
Chief Executive Officer and any travel expenses associated therewith shall be
reimbursed to the extent provided by Section 6.

 

4.                                      Non-Exclusive Relationship. The
Consulting Services being provided by Consultant are on a non-exclusive basis,
and Consultant shall be entitled to perform or engage in any activity not
inconsistent with this Agreement or otherwise prohibited by Section 11 of this
Agreement.  Moreover, the Company shall be permitted to engage any other
individual or firm as an investment banker, broker, consultant or other
professional advisor during the Consulting Period.

 

5.                                      Compensation.  The Company shall pay
Consultant the following compensation for the Consulting Services provided
hereunder:

 

(a)                                 Consulting Fee.  During the Consulting
Period, the Company shall pay Consultant a monthly retainer of $12,784 for
Consulting Services to be performed by Consultant (the “Consulting Fee”), which
shall be pro-rated for any partial calendar month.  The Company shall pay
Consultant the Consulting Fee for his services promptly, but in no event later
than 15 business days following the last day of the calendar month with respect
to which such services are performed.

 

(b)                                 Tax Obligations.  Consultant shall be
responsible for the payment of all taxes, interest and penalties owed on all
amounts paid to Consultant by the Company hereunder (including any taxes,
interest and penalties under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”)) and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold Consultant harmless
from any or all of such taxes, interest or penalties.

 

6.                                      Reimbursable Costs.  The Company shall
reimburse Consultant in accordance with general policies and practices of the
Company for actual and reasonable expenses incurred in performing the Consulting
Services during the Consulting Period, payable within 30 calendar days of
receipt of an invoice; provided that the invoice is provided to the Company no
later than two months after the expense was incurred.

 

7.                                      Duties of the Company. The Company shall
(a) grant Consultant access to records, files, office space, employees and
consultants as reasonably required for Consultant to perform the Consulting
Services contemplated herein; (b) provide Consultant with computer equipment,
software, internet access, and communication devices reasonably required for
Consultant to perform the Consulting Services contemplated herein; and (c) pay
to Consultant the amounts due to Consultant within the time periods specified
herein.

 

8.                                      Duties of Consultant.  Subject to
Section 3 and Section 11 of this Agreement, Consultant shall (a) dedicate such
time commitment to the Consulting Services as is reasonably necessary to perform
such Consulting Services; (b) comply with all applicable federal, state and
municipal laws and regulations required to enable Consultant to render to the
Company the Consulting Services called for herein; and (c) upon termination of
the Consulting Period, return

 

2

--------------------------------------------------------------------------------


 

to the Company all Company property in Consultant’s possession, including
without limitation, keys, credit cards, telephone calling cards, computer
hardware and software, cellular and portable telephone equipment, manuals,
books, notebooks, financial statements, and reports.

 

9.                                      Retention of Authority.  Throughout the
Consulting Period, the Company shall retain all authority and control over the
business, policies, operations and assets of the Company and its affiliates.
Consultant shall not knowingly violate any rules or policies of the Company
applicable to Consultant or violate any applicable law in connection with the
performance of the Consulting Services. The Company does not, by virtue of the
Agreement, delegate to Consultant any of the powers, duties or responsibilities
vested in the Company or its affiliates by law or under the organizational
documents of the Company or its affiliates.  Consultant shall have no authority
to enter into contracts or agreements on behalf of the Company or its affiliates
during or after the Consulting Period.

 

10.                               Independent Consultant Status.   In performing
the Consulting Services herein, the Company and Consultant agree that Consultant
shall at all times be acting solely as an independent contractor and not as an
employee of the Company.  The Parties acknowledge that Consultant was, prior to
the Consulting Period, an employee of the Company, serving as Senior Vice
President and Chief Financial Officer, but that such employment relationship has
terminated prior to the effectiveness of this Agreement. The Company and
Consultant agree that Consultant will not be an employee of the Company or its
affiliates during the Consulting Period in any matter under any circumstances or
for any purposes whatsoever, and that Consultant and not the Company shall have
the authority to direct and control Consultant’s performance of his activities
hereunder.  The Company shall not pay, on the account of Consultant or any
principal, employee or contractor of Consultant, any unemployment tax or other
taxes, required under the law to be paid with respect to employees; nor shall
the Company withhold any federal, state, local or other taxes from the
Consulting Fee (other than as required by applicable law, as reasonably
determined by the Company, with respect to that portion, if any, that is
considered severance or other wages for tax purposes); nor shall the Company
provide Consultant, in his capacity as such, or any principal, employee or
contractor of Consultant with any benefits, including pension, retirement, or
any kind of insurance benefits, including workers compensation insurance. 
Consultant and the Company hereby agree and acknowledge that this Agreement does
not impose any obligation on the Company to offer employment to Consultant at
any time. Nothing contained in this Agreement shall be construed to create a
partnership or joint venture between the Company and Consultant, nor to
authorize either Party to act as general or special agent of the other Party in
any respect.

 

11.                               Restrictive Covenants.  Consultant
acknowledges and agrees that he remains obligated to comply with the provisions
of Section 3 (Work Product), Section 4 (Confidential Information), Section 5
(Noncompete, Nonsolicitation), and Section 8(g) (Remedies) of the amended and
restated employment agreement between Executive and the Company dated as of
January 28, 2008 (the “Employment Agreement”), which provisions shall continue
to apply, in accordance with their terms, on and after the Effective Date,
notwithstanding the termination of Consultant’s employment or the termination of
the contract period under the Employment Agreement.  The Parties acknowledge
that the provisions of Section 3 (Work Product) and Section 4 (Confidential
Information) of the Employment Agreement shall also apply to “Work Product” and
“Confidential Information”, as those terms are defined in the Employment

 

3

--------------------------------------------------------------------------------


 

Agreement, acquired, conceived, developed contributed to, or made by Consultant
in connection with performing his duties under this Agreement during the
Consulting Period.

 

12.                               Termination. Either Party may terminate this
Agreement and Consultant’s services hereunder at any time and for any reason
prior to the end of the Consulting Period by providing at least 5 calendar days
prior written notice to the other Party in accordance with Section 13(g) below. 
In the event of such termination, Consultant shall be entitled to receive all
earned but unpaid Consulting Fees through the date of termination, including a
pro rata portion of the Consulting Fee for the partial month in which the
termination date occurs, and Consultant shall have no further rights to payment
of any consulting fees or other compensation hereunder.

 

13.                               Miscellaneous.

 

(a)                                 Final and Entire Agreement; Amendment.
Except with respect to the provisions of the Employment Agreement expressly
referenced herein, this Agreement, together with the Separation Agreement
(including Exhibit B) and the release attached thereto, represents the final and
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements, negotiations and discussions between the
Parties hereto and/or their respective counsel with respect to the subject
matter hereof.  Consultant has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Agreement.

 

(b)                                 Amendments.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and Consultant, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

 

(c)                                  Successors.  This Agreement is personal to
Consultant and without the prior written consent of the Company shall not be
assignable by Consultant other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Consultant’s surviving spouse, heirs, and legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its
affiliates, and their respective successors and assigns. Except as provided in
the next sentence, the Company may not assign this Agreement or delegate any of
its obligations hereunder without the prior written consent of Consultant.  The
Company shall cause any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all or a substantial
portion of the Company’s business and/or assets to assume this Agreement
expressly in writing and to expressly agree to perform this Agreement
immediately upon such succession in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

 

(d)                                 Choice of Law; Jurisdiction.  This Agreement
shall be governed, construed, interpreted and enforced in accordance with the
substantive laws of the State of Texas, without regard to conflicts of law
principles.  The Parties agree that any conflict of law rule that might require
reference to the laws of some jurisdiction other than Texas shall be
disregarded.  Each Party (i) agrees that any action arising out of or relating
to this Agreement shall be brought exclusively in the state courts located in
Dallas County, Texas and the United States District

 

4

--------------------------------------------------------------------------------


 

Court for the Northern District of Texas (Dallas Division), (ii) accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of those courts, and (iii) irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action in those jurisdictions.

 

(e)                                  Counterparts. This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which taken together shall constitute one original instrument.

 

(f)                                   Severability. In construing this
Agreement, if any portion of this Agreement shall be found to be invalid or
unenforceable, the remaining terms and provisions of this Agreement shall be
given effect to the maximum extent permitted without considering the void,
invalid or unenforceable provision.

 

(g)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other Party or by registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, addressed as follows:

 

If to Consultant: at Consultant’s most recent address on the records of the
Company;

 

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400 Irving, TX 75039, Attention:  General Counsel;

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

 

(h)                                 Representation By Counsel.  Each of the
Parties acknowledges that it or he has had the opportunity to consult with legal
counsel of his or its choice prior to the execution of this Agreement. Without
limiting the generality of the foregoing, Consultant acknowledges that he has
had the opportunity to consult with his own independent legal counsel to review
this Agreement for purposes of compliance with the requirements of Section 409A
or an exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes.  Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement. If any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

(i)                                     Section 409A. The intent of the Parties
is that payments and benefits under this Agreement comply with Section 409A or
are exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.     The Parties
acknowledge and agree that (i) the payments in Section 5(a) of this Agreement
are intended to be treated as separate payments for purposes of Section 409A,
and (ii) the Company intends to require Consultant to, and Consultant intends
to, perform services during the Consulting Period at a level equal to or less
than 20% of the average level of service Consultant

 

5

--------------------------------------------------------------------------------


 

previously performed for the Company during the 36-month period immediately
preceding the Effective Date.

 

(Signatures are on the following page)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Melanie Barth

 

 

 

 

Its:

Chief Human Resources Officer

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ David L. Willis

 

David L. Willis

 

7

--------------------------------------------------------------------------------
